 Case 2:20-cv-08119-SAB-MRW Document 50 Filed 04/19/21 Page 1 of 2 Page ID #:66
                                                                                     JS-6

 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 NANCY LARA,                                  No. 2:20-cv-08119-SAB-MRWx
10        Plaintiff,
11        v.                                    ORDER GRANTING
12 C. R. BARD, INC., and BARD                   STIPULATION OF DISMISSAL
13 PERIPHERAL VASCULAR, INC.,                   WITHOUT PREJUDICE
14        Defendants.
15                                              [ECF NO. 49]
16        Before the Court is the parties’ Stipulation of Dismissal of Plaintiff Nancy
17 Lara’s Claims Without Prejudice. ECF No. 49. The parties ask the Court, pursuant
18 to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismiss Plaintiff’s claims in the above-
19 captioned case without prejudice, with each party to bear its own costs.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
   ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT
   PREJUDICE ~ 1
 Case 2:20-cv-08119-SAB-MRW Document 50 Filed 04/19/21 Page 2 of 2 Page ID #:67



1        Accordingly, IT IS HEREBY ORDERED:
2        1. The parties’ Stipulation of Dismissal of Plaintiff Nancy Lara’s Claims
3 Without Prejudice, ECF No. 49, is GRANTED.
4        2. The above-captioned case is DISMISSED without prejudice, with each
5 party to bear its own costs.
6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
7 forward copies to counsel, and close the file.
8        DATED this 19th day of April 2021.
9
10
11
12                        ____________________________
                                 Stanley A. Bastian
13                           United States District Court
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT
     PREJUDICE ~ 2
